Title: To George Washington from Richard Varick, 3 September 1782
From: Varick, Richard
To: Washington, George


                  
                     Sir,
                     Poughkeepsie Septr 3rd 1782.
                  
                  The Necessities of the Writers employed under my Direction as well as my own, and the Poverty of the Q. Master Department had in great Measure anticipated the Relief afforded by the last Supply of Money transmitted to me by Mr Morris on the 3rd of June, on Account of pay.  By that I was enabled to pay off the discharged Writers the Ballances of their respective Demands and to Messrs Sickels & Glean to Feby included; so that there now remains due to them as follows.
                  
                  Mr Zachs Sickels for 6 Mos. Servicefrom 1st March.                              300 Dolls.
Mr Oliver Glean for 6 Mos.—from 1st March.      300 doMr George *Taylor Junr for 4 Mos. from 1st May.   200 do  800 Dolls.*Mr Taylor has recd no pay as yet.           
                  I had wished to postpone this Application till some Time in the beginning of October when the Congress Letters will be recorded to Decr 1781, the Civil Letters to 30th June 1782 & the Military Letters to Novr or december 1780. with Indexes complete to such of those Volumes as shall be then filled; And when I shall discharge one of the Writers; But their repeated & pressing Solicitations for above a Month past reduce me to the Necessity of requesting now, that Your Excellency will be pleased to make a Requisition on Mr Morris for pay in their behalf.  I have the Honor to be with the most perfect Respect & Regard Your Excellency’s Most Obedt & very Hble Servt
                  
                     Richd Varick
                  
               